        1                                                        HONORABLE WHITMAN L. HOLT
        2      JAMES L. DAY (WSBA #20474)
               RICHARD B. KEETON (WSBA #51537)
        3      BUSH KORNFELD LLP
               601 UNION STREET, SUITE 5000
        4      SEATTLE, WA 98101
               Tel: (206) 292-2110
        5      Email: jday@bskd.com
               Email: rkeeton@bskd.com
        6

        7
                                    UNITED STATES BANKRUPTCY COURT
        8                           EASTERN DISTRICT OF WASHINGTON
        9      In re
                                                               No. 20-01808
      10       KING MOUNTAIN TOBACCO
               COMPANY, INC.,                                  DISCLOSURE STATEMENT
      11                                                       FOR DEBTOR’S PLAN OF
                                         Debtor.               REORGANIZATION
      12

      13       IMPORTANT: THIS DISCLOSURE STATEMENT CONTAINS INFORMATION
               RELATED TO THE PROPOSED PLAN OF REORGANIZATION WITH RESPECT
      14       TO KING MOUNTAIN TOBACCO COMPANY, INC. (THE “DEBTOR”):
      15
                    PLEASE READ THIS DOCUMENT WITH CARE. THIS DOCUMENT
      16       SUMMARIZES THE TERMS OF THE DEBTOR’S PROPOSED PLAN OF
               REORGANIZATION. THE DEBTOR MAY CONTINUE TO NEGOTIATE
      17       PAYMENT TERMS WITH ITS CREDITORS, AND THE SPECIFIC TREATMENT
               OF CLAIMS MAY CHANGE AS A RESULT, BUT THE DEBTOR BELIEVES
      18       THAT THE PAYMENT TERMS WHICH THE DEBTOR WILL ASK THE COURT
      19
               TO APPROVE WILL NOT BE LESS FAVORABLE THAN THOSE DESCRIBED
               HEREIN.
      20
                       TO ALL PARTIES IN INTEREST:
      21
                      On September 25, 2020 (the “Petition Date”), the Debtor filed its petition for
      22       relief under Chapter 11 of the Bankruptcy Code. The Debtor is presently acting as a
               debtor in possession. The Debtor’s reorganization case is pending before the above-
      23       captioned court.
                                                                               B USH K ORNFELD            L LP
               DISCLOSURE STATEMENT FOR DEBTOR’S                                        LAW OFFICES
               PLAN OF REORGANIZATION – Page 1                                     601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                                                                                   Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155   Filed 12/31/20   Entered 12/31/20 14:06:27      Pg 1 of 29
        1             This Disclosure Statement is submitted by the Debtor and contains information
               with respect to Debtor’s proposed Plan of Reorganization (the “Plan”). Pursuant to
        2
               § 1125 of the Bankruptcy Code, this Disclosure Statement is being distributed to you
        3      along with a copy of the proposed Plan to allow you to make an informed decision in
               exercising your right to accept or reject the proposed Plan. This Disclosure Statement
        4      has been approved by order of the court pursuant to § 1125 of the Bankruptcy Code as
               containing information of a kind, and in sufficient detail, as far as is reasonably
        5      practicable under the circumstances, that would enable a hypothetical reasonable
        6      investor to make an informed judgment about the Plan. In the event of inconsistencies
               between the Plan and the Disclosure Statement, however, the terms of the Plan shall
        7      control. The court’s approval of this Disclosure Statement does not constitute an
               endorsement of the proposed Plan by the court.
        8
                    THE ONLY REPRESENTATIONS THAT ARE AUTHORIZED OR THAT
        9
               MAY BE MADE CONCERNING THE DEBTOR, THE VALUE OF ASSETS, OR
      10       THE PLAN ARE CONTAINED IN THIS DISCLOSURE STATEMENT. THE
               FINANCIAL INFORMATION CONTAINED HEREIN OR INCORPORATED BY
      11       REFERENCE HAS BEEN PREPARED BY THE DEBTOR’S MANAGEMENT AND
               IS EFFECTIVE AS OF THE DATE HEREOF UNLESS OTHERWISE SPECIFIED.
      12
               THE READER SHOULD NOT INFER OR ASSUME THAT THERE HAVE BEEN
      13       NO CHANGES IN THE FACTS SET FORTH HEREIN SINCE THE DATE
               HEREOF. FINANCIAL INFORMATION, WHILE PRESENTED WITH
      14       NUMERICAL SPECIFICITY, IS NECESSARILY BASED UPON A VARIETY OF
               ESTIMATES AND ASSUMPTIONS THAT, ALTHOUGH CONSIDERED
      15       REASONABLE AND PRUDENT BY MANAGEMENT, MAY NOT BE REALIZED
      16       AND WILL REMAIN SUBJECT TO INHERENT UNCERTAINTIES. THE
               FINANCIAL INFORMATION HAS NOT BEEN SUBJECTED TO AN AUDIT AND
      17       FOR THAT REASON THE DEBTOR IS UNABLE TO WARRANT OR
               REPRESENT THAT THE INFORMATION CONTAINED IN THIS DISCLOSURE
      18       STATEMENT IS WITHOUT INACCURACY. HOWEVER, GREAT EFFORT HAS
               BEEN MADE TO ENSURE THAT ALL SUCH INFORMATION IS FAIRLY
      19
               REPRESENTED.
      20
                      The Debtor urges you to accept the proposed Plan and to promptly return your
      21       completed ballot to enable your vote to be counted. The Plan provides for payment to
               creditors from the proceeds of its Qualified Escrow Accounts, as described herein, and
      22
               from amounts generated from the Debtor’s business operations, which, in the Debtor’s
      23       opinion, provides greater recovery than which is likely under a liquidation of King

                                                                               B USH K ORNFELD            L LP
               DISCLOSURE STATEMENT FOR DEBTOR’S                                        LAW OFFICES
               PLAN OF REORGANIZATION – Page 2                                     601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                                                                                   Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11   Doc 155    Filed 12/31/20   Entered 12/31/20 14:06:27      Pg 2 of 29
        1      Mountain Tobacco Company. Accordingly, the Debtor believes that approval of the
               Plan is in the best interests of all creditors.
        2

        3                                           ARTICLE I.
                                                   DEFINITIONS
        4
                     Terms used in this Disclosure Statement not specifically defined herein or in the
        5      Bankruptcy Code shall be defined as set forth in the Plan that accompanies this
               Disclosure Statement. In particular, certain capitalized terms shall have the meanings
        6
               ascribed for such terms in Section II of the Plan.
        7
                                               ARTICLE II.
        8                                BACKGROUND INFORMATION

        9      A.    Historical Background and Events Leading to Bankruptcy

      10             1.     The Debtor’s Operations and Community Impact

      11             King Mountain Tobacco Company Inc. is a Native American owned and
               operated tobacco manufacturer based in White Swan, Washington, within the
      12       boundaries of the Yakama Nation Reservation. The Debtor was founded by Delbert
               and Trina Wheeler and incorporated in November 2005 under the laws of the Yakama
      13
               Nation, and registered as a foreign corporation with the State of Washington.
      14
                     The Yakama Nation Reservation has a low per capita income and high poverty
      15       rate. King Mountain is a significant employer on the reservation and provides full-time
               employment for more than 50 individuals.
      16

      17             The Yakama Nation has over 11,000 members. Those who choose to stay on the
               reservation face a host of economic and social challenges. Poverty, isolation, drug and
      18       alcohol abuse, lack of adequate resources to treat mental health issues, family problems
               and a youth suicide rate 2.5 times greater than the rate among other populations are but
      19       a sample of the problems facing the Yakama Nation today. King Mountain has paid
      20
               over $10 million in directly to the Yakama Nation taxes over the past 10 years, which
               has been used to assist the community in a variety of ways.
      21
                     2.     The Master Settlement Agreement and Escrow Accounts
      22
                      In November 1998, 46 states, five territories, and the District of Columbia
      23       (collectively, the “Settling States”) agreed with certain major tobacco product

                                                                                B USH K ORNFELD           L LP
               DISCLOSURE STATEMENT FOR DEBTOR’S                                        LAW OFFICES
               PLAN OF REORGANIZATION – Page 3                                     601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                                                                                   Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155   Filed 12/31/20   Entered 12/31/20 14:06:27      Pg 3 of 29
        1      manufactures to end years of litigation over tobacco-related illnesses by signing a
               Master Settlement Agreement (the “MSA”). The remaining four states (Texas, Florida,
        2
               Minnesota and Mississippi) had previously settled litigation against the major tobacco
        3      companies. Under the MSA, the Settling States agreed to dismiss their pending
               lawsuits (or to refrain from filing suit) against the participating manufacturers (“PMs”),
        4      and the PMs agreed to restrict their advertising and marketing practices and make
               payments to participating states each year in perpetuity.
        5

        6             However, not all tobacco product manufacturers are parties to the MSA (referred
               to as Non-Participating Manufacturers or “NPMs”), which would have given the NPMs
        7      a competitive advantage over PMs. Therefore, the MSA provided incentives for
               Settling States to pass statutes (the “Escrow Statutes”) applicable to NPMs, which
        8      generally require NPMs to deposit into an escrow account a specified sum per tobacco
               unit sold in a state on an annual or quarterly basis. The deposits approximate what the
        9
               NPMs would pay had they participated in the MSA. The Escrow Statutes also require
      10       that NPMs file an annual certification regarding the NPM’s compliance with the
               Escrow Statute and, among other things, a certification that the NPM maintains an
      11       escrow account and that the NPM has placed the full amount of the escrow deposit for
               the preceding year into the escrow account.
      12

      13              To comply with the Escrow Statues, NPMs typically create a master account
               with a sub-account for each Settling State, and make periodic deposits into the accounts
      14       equal to the per-unit charge times the number of units sold within the state. An NPM is
               generally only allowed to withdraw funds from the escrow accounts to pay a judgment
      15       or settlement, or to get a distribution of any income made on the investment of funds in
      16       the escrow accounts. The funds deposited roll out of the account and flow back to the
               NPM if there are no claims made against the account within twenty-five years after
      17       each deposit.

      18             The Debtor became subject to the Escrow Statutes when it later began its
               operations, discussed below. The Debtor currently has approximately $52 million on
      19
               deposit in Qualified Escrow Accounts in order to comply with the Escrow Statutes
      20       enacted by the states in which the Debtor sells its tobacco products.

      21             3.     The Debtor’s Founding and Tax Issues

      22             In early 2000, the Wheelers began developing plans to manufacture premium
               tobacco products on the Yakama Nation. To that end, the Wheelers sought out a highly
      23       experienced tobacco blender to create King Mountain’s premium blend, and ultimately
                                                                                 B USH K ORNFELD           L LP
               DISCLOSURE STATEMENT FOR DEBTOR’S                                         LAW OFFICES
               PLAN OF REORGANIZATION – Page 4                                      601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155    Filed 12/31/20   Entered 12/31/20 14:06:27      Pg 4 of 29
        1      engaged Jaime Aburto to serve in that capacity. He was with the Debtor since its
               inception up until September 2019.
        2

        3             In establishing King Mountain, the Wheelers faced all the hurdles that make
               business development on Native American Reservations challenging. Among these
        4      challenges, the Wheelers could not use their allotted lands as collateral for start-up
               capital, so they had to fund all expansion from cash flow generated by their other
        5      businesses.
        6
                      In February 2007, the Debtor received its permit to manufacture cigarettes from
        7      the Alcohol and Tobacco Tax and Trade Bureau (the “TTB”). The permit was first
               listed for purposes of the MSA in Washington State in the fall of 2007. Over time the
        8      Debtor expanded its sales, and currently sells in 12 states.
        9
                      From the start, however, it was (and remains) difficult for King Mountain to
      10       secure distributors. The “Big Tobacco” manufacturers have significant control over
               distribution channels, and generally bar their distributors from carrying lower priced
      11       competitors’ products.
      12
                      As the Debtor sought to identify available distribution channels, it entered into
      13       agreements with individuals that were unable to deliver on promised levels of
               purchasing. This in turn led to cash flow difficulties in about 2009, which were
      14       exacerbated in late 2010 and early 2011 when the Debtor shipped 11 truckloads of
               product to a distributor in South Carolina for which the Debtor was never paid. This
      15       resulted in a loss to King Mountain of nearly $16 million in immediate cash flow.
      16       These cash flow issues, combined with advice of counsel and the Debtor’s firmly held
               belief regarding the protections guaranteed in the Yakama Treaty, led to its very first
      17       failure to pay federal excise taxes (“FET”).

      18              In 2011, the Debtor filed a complaint against the United States for injunctive and
               other relief, arguing that it was not subject to taxation under the General Allotment Act
      19
               of 1887, 4 Stat. 388, nor the Treaty with the Yakamas of 1855, 12 Stat. 951. The
      20       District Court for the Eastern District of Washington ruled in favor of the federal
               government, upheld the excise taxes imposed by the TTB, and entered a judgment
      21       against the Debtor of almost $58 million. The Ninth Circuit Court of Appeals affirmed
               the judgment, and the United States Supreme Court denied a petition for certiorari in
      22
               June 2019. As of today, the amount owed totals about $75 million of principal, interest
      23       and penalties.

                                                                                B USH K ORNFELD            L LP
               DISCLOSURE STATEMENT FOR DEBTOR’S                                         LAW OFFICES
               PLAN OF REORGANIZATION – Page 5                                      601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155    Filed 12/31/20   Entered 12/31/20 14:06:27      Pg 5 of 29
        1             Notwithstanding these challenges, King Mountain has remained in operations
               and remains current on all FET and escrow obligations since April of 2013. King
        2
               Mountain is approved for sale in 12 states. King Mountain has entered into final
        3      settlement agreements with Indiana, South Carolina and the Food and Drug
               Administration for prior unpaid taxes. King Mountain has also entered an interim
        4      repayment plan with the United States Department of Agriculture for outstanding taxes.
               Up to the Petition Date, King Mountain had remained current on all payments per the
        5      various settlement agreements.
        6
                      The Debtor, through counsel, has been in communication with the Department of
        7      Justice to work towards an agreement to settle the outstanding debt associated with
               unpaid FET. During this process, the Debtor provided documents detailing its financial
        8      position to show available cash flow for potential repayments. Notwithstanding, in
               August 2020, the Department of the Treasury sent the Debtor a final notice and demand
        9
               for repayment of the outstanding FET. According to the government’s calculation, the
      10       amount owed is $75,386,614.25, consisting of approximately $38,316,481.34 in
               principal, $18,340,409.86 in interest, and $18,729,723.05 in penalties. The government
      11       threatened to levy against the Debtor’ assets if payment was not made within thirty
               days of the Debtor’s receipt of the demand letter.
      12

      13             The Debtor is not in a financial position to repay the approximately $75 million
               owed to TTB, and a levy of the Debtor’s assets would likely result in the cessation of
      14       the Debtor’s operations and the loss of jobs on the Yakama Nation Reservation. The
               Debtor therefore made the difficult decision to commence this case, to provide it with
      15       an opportunity to address its outstanding obligations in a manner that allows it to
      16       remain in operation going forward.

      17       B.    Significant Post-Petition Activity in the Bankruptcy Case

      18               1.     Debtor-in-Possession. The Debtor is operating its business and managing
               its affairs as a debtor-in-possession pursuant to sections 1107(a) and 1108 of the
      19       Bankruptcy Code. No trustee or examiner has been appointed to serve in this
               reorganization case.
      20

      21              2.     No Appointment of Committee. On October 23, 2020, the US Trustee
               filed a notice that, despite efforts to contact eligible unsecured creditors, the US Trustee
      22       had not received a sufficient number of creditors willing to serve on a committee, and
               accordingly, the US Trustee is unable to appoint a committee pursuant to 11 U.S.C. §
      23       1102(a). ECF No. 68.
                                                                                  B USH K ORNFELD           L LP
               DISCLOSURE STATEMENT FOR DEBTOR’S                                          LAW OFFICES
               PLAN OF REORGANIZATION – Page 6                                       601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155    Filed 12/31/20   Entered 12/31/20 14:06:27       Pg 6 of 29
        1
                      3.    Orders on Wages and Utilities. On October 1, 2020, the court entered an
        2
               order authorizing the Debtor’s payment of prepetition payroll, employee benefits, and
        3      related expenses. ECF No. 26. Also on October 1, 2020, the court entered interim
               orders approving the Debtor’s proposed adequate protection to utility providers (the
        4      “Utility Order”). ECF Nos. 24. After notice to Utility Providers and receiving no
               responses, the Utility Order became final on October 27, 2020.
        5

        6           4.    Employment of Professionals. The Court entered orders authorizing the
               employment of the following professionals pursuant to Bankruptcy Code § 327.
        7
               Professional                       Role                          Order                 Docket
        8                                                                      Entered                 No.
               Bush Kornfeld LLP                  Primary Bankruptcy          10/30/2020               102
        9                                         Counsel to Debtor
               Northen Blue, LLP                  Advisory Bankruptcy         10/30/2020                 103
      10                                          Counsel to Debtor
               Troutman Pepper Hamilton           Regulatory Compliance       10/30/2020                 104
      11       Sanders LLP                        Counsel to Debtor
               Baker & Hostetler LLP              Litigation Special          10/30/2020                 105
      12                                          Counsel to Debtor
               Petrillo Klein & Boxer LLP         Litigation Special          10/30/2020                 106
      13                                          Counsel to Debtor
               Bell & Bridges, CPAs               Tax Preparer                10/30/2020                 107
      14                                          for Debtor
      15
                       5.    Approval of the Debtor’s Continued Use of Prepetition Cash
      16       Management System and Escrow Accounts. The US Trustee objected to the
               Debtor’s continued use of existing bank accounts and escrow accounts primarily on the
      17       bases that the Debtor’s business checking accounts are not managed by banks included
               on the US Trustee’s list of Authorized Depositories in Eastern Washington, have not
      18       posted bonds or other securities in favor of the United States, and therefore do not meet
               the protection requirements of Code section 345(b). See ECF No. 14. Following an
      19
               initial hearing on October 1, 2020, the matter was continued to allow the parties to
      20       resolve the US Trustee’s objections, and the court entered an interim order to facilitate
               those efforts. ECF No. 25. After the continued hearing on November 2, 2020, the
      21       court issued a second interim order and took the matter under advisement. ECF No.
               120. The court issued a memorandum opinion concluding that the statute provides
      22
               specific authority for the court to waive the requirements imposed under 345(b), and
      23       finding cause in this case to waive the requirements. ECF No. 127. On November 30,

                                                                                B USH K ORNFELD           L LP
               DISCLOSURE STATEMENT FOR DEBTOR’S                                        LAW OFFICES
               PLAN OF REORGANIZATION – Page 7                                     601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                                                                                   Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155   Filed 12/31/20   Entered 12/31/20 14:06:27      Pg 7 of 29
        1      2020, the court granted the Debtor’s motion and authorized it to continue using its
               existing Cash Management System, including its prepetition Bank Accounts, checks,
        2
               and Escrow Accounts, and waiving the requirements of Code section 345(b).
        3
                      6.     Approval of Debtor’s Use of Cash Collateral. One day prior to the
        4      Petition Date, on September 24, 2020, the TTB filed a UCC Financing Statement and
               Notice of Federal Tax Lien with the State of Washington Department of Licensing.
        5      The Federal Tax Lien, if properly perfected, constitutes a prepetition lien in favor of the
               United States “upon all property and rights to property, whether real or personal,”
        6
               belonging to the Debtor, pursuant to 26 U.S.C. § 6321. King Mountain did not receive
        7      notice of the Notice of Federal Tax Lien until October 15, 2020, almost three weeks
               after this case was filed. Upon receiving notice of the UCC filing and confirmation of
        8      the same from the Secretary of State, the Debtor promptly moved the court for an order
               authorizing use of cash collateral and granting adequate protection. See ECF No. 88.
        9
                      On November 2, 2020, the court entered an order authorizing the Debtor’s
      10
               interim use of cash collateral, and authorized the Debtor to provide adequate protection
      11       to the TTB. ECF No. 112. After a final hearing, on December 10, 2020, the Court
               entered a final order authorizing the Debtor’s use of cash collateral pursuant to an
      12       approved Budget, and authorizing the Debtor to grant adequate protection in favor of
               the TTB in the form of post-petition replacement liens. ECF No. 144.
      13

      14              7.     FIRST Insurance Funding. In the ordinary course of the Debtor’s
               business, the Debtor maintains various insurance policies, which are financed through
      15       FIRST Insurance Funding, a Division of Lake Forest Bank & Trust Company, N.A.
               (“FIRST”) and memorialized in a Premium Finance Agreement (“Financing
      16       Agreement”). ECF Nos. 140, 150. The Debtor’s prepetition insurance Policies were
      17       due to expire on November 10, 2020. The renewal policies, as set forth in the
               Financing Agreement, bear a total premium cost of $522,186.62. Id. By order entered
      18       on December 29, 2020, the court authorized the Debtor to enter into the Financing
               Agreement, which includes a security agreement that grants FIRST a secured interest in
      19       the policies and all rights therein including all dividends, payments on claims, unearned
               premiums and unearned commissions. ECF No. 154. In the event that the Debtor
      20
               defaults upon any of the terms of the Financing Agreement, FIRST may exercise its
      21       state law rights, up to and including cancelling the policies and applying all unearned
               insurance premiums to the Debtor’s account. Id.
      22

      23

                                                                                 B USH K ORNFELD            L LP
               DISCLOSURE STATEMENT FOR DEBTOR’S                                          LAW OFFICES
               PLAN OF REORGANIZATION – Page 8                                       601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155    Filed 12/31/20   Entered 12/31/20 14:06:27       Pg 8 of 29
        1                                       ARTICLE III.
                                          FINANCIAL INFORMATION
        2
               A.    Debtor’s Assets
        3
                     The Debtor’s bankruptcy Schedules A/B reflect the following assets:
        4
                     1.     Real Property.
        5

        6
                      The Debtor does not own any real property. The Debtor subleases the real
               property upon which it does business from Trina A. Wheeler, its owner. See ECF No.
        7      1, Attachment to Schedule A/B, Question 55. The terms of the leases are year-to-year,
               and the leases automatically renew each January. Ms. Wheeler, a member of the
        8      Yakama Tribe, holds long term leases of the real property tracts through the Yakima
               Nation Land Enterprise, in trust allotted from the Bureau of Indian Affairs. The Debtor
        9
               farms its tobacco, manufactures its products, and conducts business entirely on Yakama
      10       Nation land, ensuring that the beneficial use of the land will be returned to the Tribe
               and promoting the development and utilization of resources of the Yakama Indian
      11       Nation.
      12
                     2.     Cash, Receivables, Bonds, Deposits and Prepayments.
      13
                      The Debtor’s bankruptcy schedules reflect the following cash assets as of the
      14
               Petition Date:

      15               Cash and Funds in Various Accounts                    $1,579,683.42
                       Prepaid Insurance                                      $143,753.62
      16               Legal Retainers                                        $585,791.30
                       Accounts Receivable                                   $1,733,435.39
      17               NPM Tobacco Bonds                                      $779,000.00
                       Total                                                 $4,821,663.73
      18
                     The Debtor has a number of Affiliates (as identified in Section III.D), in which it
      19       transacts business with to various extents. These transactions have resulted in Affiliate
               receivables and payables. As of the Petition Date, the Debtor was owed Affiliate
      20       accounts receivable as follows:
      21
                       Wheeler Logging                                       $4,245,580.95
      22               Wheeler Rock Products                                 $1,521,198.38
                       Wheeler Fuel Distribution                              $249,999.72
      23               Wheeler Pawn Stars                                     $282,993.20

                                                                                B USH K ORNFELD           L LP
               DISCLOSURE STATEMENT FOR DEBTOR’S                                        LAW OFFICES
               PLAN OF REORGANIZATION – Page 9                                     601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                                                                                   Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155   Filed 12/31/20   Entered 12/31/20 14:06:27      Pg 9 of 29
        1               Wheeler Cattle                                        $1,968,337.14
                        Mountain Tobacco Distributing                         $4,760,351.18
        2               Total                                                $13,028,460.57
        3
                (collectively, the “Affiliate Receivables” and each, an “Affiliate Receivable”). A more
        4       detailed discussion of the Affiliates and their respective relationships and transactions
                with the Debtor is set forth in Section III.D below. Any Affiliate payables (the
        5       “Affiliate Payables”) are identified in Section III.B.5.
        6             3.     Escrow Accounts for Qualified Settlement Funds.
        7              As discussed above in Section II.A.2, the Debtor, as an NPM, is obligated to
                comply with the Escrow Statutes established pursuant to the MSA. In order to comply
        8
                with the Escrow Statutes, the Debtor established an escrow account in each respective
        9       Settling State in which the Debtor sells its products, as set forth below (the “Escrow
                Accounts”). As of the Petition Date, the Debtor maintained the following segregated
      10        Escrow Accounts with Truist Bank:
      11                        State              Account No.                Balance
                                                  (last 4 digits)
      12               Alabama                  0029                   $742.89
      13
                       California               0047                   $215.47
                       Colorado                 0056                   $126.20
      14               Connecticut              0261                   $5,248.44
                       Georgia                  0065                   $1,004,886.14
      15               Idaho                    0074                   $2,035,077.92
      16               Indiana                  0083                   $4,217,901.84
                       Kansas                   0092                   $279,642.10
      17               Kentucky                 0109                   $14,379,787.98
                       Montana                  0118                   $3,447,752.26
      18
                       North Carolina           0154                   $14,541,058.45
      19               North Dakota             0243                   $8,051.89
                       New Hampshire            0136                   $31.81
      20               New Mexico               0145                   $255,492.10
                       Nevada                   0127                   $201,501.09
      21
                       Oregon                   0163                   $870,141.73
      22               Pennsylvania             0172                   $109.74
                       South Carolina           0181                   $5,191,185.60
      23               Virginia                 0234                   $35,870.30

                                                                                 B USH K ORNFELD            L LP
                DISCLOSURE STATEMENT FOR DEBTOR’S                                         LAW OFFICES
                PLAN OF REORGANIZATION – Page 10                                     601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155    Filed 12/31/20   Entered 12/31/20 14:06:27      Pg 10 of 29
        1                       State              Account No.               Balance
                                                  (last 4 digits)
        2              Washington               0190                   $5,295,992.31
                       Wyoming                  0207                   $610.45
        3
                       Total                                           $51,771,426.71
        4
                       Pursuant to the various Settling States’ Escrow Statutes, the funds must remain in
        5       escrow for 25 years after deposit. These funds serve as a “reserve fund” to satisfy
                potential state claims against the Debtor akin to those which prompted the MSA. If
        6       there are no state judgments or settlements against King Mountain within the 25-year
        7       period, those funds revert to King Mountain on a rolling basis. In the meantime, the
                funds in the Escrow Accounts are segregated from the Debtor’s assets and cannot be
        8       used for any purpose other than to satisfy potential state claims. The Escrow Accounts
                are therefore “qualified settlement funds” within the meaning of 26 C.F.R. § 1.468B-1.
        9
                      4.     Inventory, Materials, and Fixed Assets.
      10
                       The Debtor’s bankruptcy schedules reflect the following inventory, materials,
      11        and fixed assets as of the Petition Date:
      12               Inventory, Raw Materials, and Supplies                 $3,757,131.40
                       Farming Assets                                         $4,703,705.29
      13               Office Furniture, Fixtures, and Equipment                 $26,383.10
                       Vehicles                                                  144,780.00
      14               Production Machinery and Equipment                      1,878,285.31
                       Intangibles and Intellectual Property                      Unknown
      15               Total                                                 $10,510,285.10
      16
                B.    Debtor’s Liabilities
      17
                      1.     Department of Treasury, Alcohol and Tobacco Tax & Trade Bureau.
      18
                       The Debtor is obligated to the TTB based upon federal excise taxes, penalties
      19        and interest. The TTB’s Claim is secured pursuant to 26 U.S.C. § 6321 and
                Washington UCC Financing Statement File No. 2020-269-8819-9. As of the Petition
      20
                Date, the TTB alleges that the Debtor owed the TTB approximately $75,386,614.25.
      21

      22        ///
      23
                ///
                                                                                 B USH K ORNFELD           L LP
                DISCLOSURE STATEMENT FOR DEBTOR’S                                        LAW OFFICES
                PLAN OF REORGANIZATION – Page 11                                    601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155    Filed 12/31/20   Entered 12/31/20 14:06:27     Pg 11 of 29
        1              2.    Priority Tax Claims. According to the Schedules and Proofs of Claim
                that have been filed in this Bankruptcy Case, there are the following Priority Claims:
        2
                                   Claimant                  Type of Claim          Amount
        3              Internal Revenue Service             Taxes                   $103,669.48
                                    Total:                                          $103,669.48
        4

        5              3.    Prepetition Settlements. King Mountain has entered into final settlement
                agreements (the “Prepetition Settlements”) with the State of Indiana, State of South
        6       Carolina, Food and Drug Administration, and United States Department of Agriculture
                for outstanding unpaid taxes. As of the Petition Date, the Debtor owed the following
        7       amounts under the Prepetition Settlements:
        8
                                   Claimant                  Type of Claim         Amount
        9              State of Indiana                    NPM Escrow             $3,506,121.00
                                                           Deposits
      10               State of South Carolina             NPM Escrow             $2,520,567.98
                                                           Deposits
      11               U.S. Food and Drug                  Tobacco User Fees      $2,520,567.98
                       Administration
      12               U.S. Department of Agriculture      Tobacco                $2,520,567.98
                                                           Assessments
      13                            Total:                                       $11,067,824.94

      14              4.      Scheduled Non-Priority General Unsecured Claims (Non-Affiliate
                Payables). The Debtor’s records reflect the following unsecured claims, not including
      15
                the Affiliate Payables, reflected in Section III.B.5:
      16
                                        Claimant                       Amount Claimed
      17                Internal Revenue Service                            $668,620.45
                        Alliance One Specialty Prods., LLC                     $2,160.00
      18                Aramark Uniform Services                                 $912.48
                        BIA/NIIMS                                              $5,594.99
      19                California Franchise Tax Board                        $16,029.27
                        Cascade Valley Lube                                       $78.69
      20                Cintas Corp.                                             $239.95
                        Coastal Farm & Home Supply                               $581.86
      21                Coleman Oil Company                                    $1,515.03
                        Commercial Tire, Inc.                                  $2,232.29
      22                Fastenal Company                                         $275.11
                        Grease Heads Lube and Oil                                $189.10
      23                Guardian Security                                     $21,225.50
                                                                                 B USH K ORNFELD           L LP
                DISCLOSURE STATEMENT FOR DEBTOR’S                                        LAW OFFICES
                PLAN OF REORGANIZATION – Page 12                                    601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155    Filed 12/31/20   Entered 12/31/20 14:06:27     Pg 12 of 29
        1                                Claimant                      Amount Claimed
                        H.B. Fuller                                            $5,972.79
        2               Heritage Bank                                       $817,950.24
                        Husch & Husch, Inc.                                      $219.50
        3               Ideal Lumber & Hardware Inc.                              $42.34
                        Lad Irrigation Company                                 $3,413.57
        4               Mid Columbia Veterinary Clinic                            $74.80
                        NC Filter Corporation                                 $49,108.49
        5               Oak Harbor Freight Lines, Inc.                         $4,533.10
                        Office Solutions Northwest Inc.                          $582.90
        6
                        PacifiCorp Power                                       $8,718.72
        7
                        Simplot Western Stockman’s                               $201.93
                        Tacoma Screw Product, Inc.                                $51.28
        8               Taghleef Industries Inc.                              $16,442.16
                        Valley Septic Service                                    $693.00
        9               Yakama Nation Land Enterprise                       $176,659.00
                        Yakima Valley Transportation LLC                       $5,600.00
      10
                     5.     Scheduled General Unsecured Claims (Affiliate Payables). The
      11        Debtor’s records reflect the following in Payables to Affiliates (defined herein):
      12
                                      Claimant                         Amount Claimed
      13
                        Wheeler Kountry Korner                                 $9,860.22
                        Wheeler Rock Products                                 $13,802.12
      14
                       6.     Paycheck Protection Program Loan. Prepetition, on April 20, 2020, the
      15        Debtor entered into a promissory note with Heritage Bank for a SBA Paycheck
                Protection Program loan in the original principal amount of $814,447.00. The Debtor
      16        has applied for forgiveness of the loan and anticipates that it will be forgiven in its
      17        entirety by the SBA, which will meaningfully improve the Debtor’s financial position
                to the benefit of creditors.
      18
                C.    The Debtor’s Equity
      19
                      The Debtor has a single class of shares which are owned by Trina A. Wheeler, a
      20        member of the Yakama Tribe. Ms. Wheeler owns all rights attendant to the shares, and
                no other party holds any rights or options with respect to the Debtor’s equity.
      21

      22        ///

      23        ///

                                                                                 B USH K ORNFELD            L LP
                DISCLOSURE STATEMENT FOR DEBTOR’S                                         LAW OFFICES
                PLAN OF REORGANIZATION – Page 13                                     601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155    Filed 12/31/20   Entered 12/31/20 14:06:27      Pg 13 of 29
        1       D.   The Debtor’s Affiliates
        2
                     The Debtor has a number of affiliates, including the following:
        3
                     1. Mountain Tobacco Distributing Inc. Mountain Tobacco Distributing is a
        4               Washington licensed S-Corp that distributes King Mountain products in the
                        State of Washington (excluding the Yakima Nation Reservation). Mountain
        5               Tobacco has no physical assets. The long-term intercompany amounts were
        6               primarily incurred prior to January 2015. This Affiliate Receivable is
                        ultimately not collectible. King Mountain could reduce its price to Mountain
        7               Tobacco, allowing it to make a profit, and the excess funds could be paid to
                        King Mountain to reduce the long-term receivable. However, this would
        8               result in a reduced profit to King Mountain and King Mountain’s net cash
                        flow would be unaffected.
        9

      10             2. Wheeler Fuel Distribution. Wheeler Fuel Distribution is a Yakama Nation
                        licensed LLC founded in late 2015. The company purchases and sells fuel to
      11                the two convenience stores owed by Ms. Wheeler. King Mountain financed
                        certain start-up costs, including the purchase of a fuel truck. Wheeler Fuel
      12                shall repay King Mountain for its Affiliate Receivable over the course of the
      13
                        next four years.

      14             3. Wheeler Kountry Korner. Originally Kiles Korner, this convenience store,
                        located in Wapato, was purchased by Trina and Delbert Wheeler in 2007.
      15                Wheeler Kountry Korner is a Yakama Nation licensed business and sole
                        proprietorship of Ms. Wheeler, with sales primarily composed of fuel and
      16                tobacco products. King Mountain Tobacco did not finance the purchase of
      17                Wheeler Kountry Korner or its expansion, and all transactions between the
                        entities are at arms’ length.
      18
                     4. Wheeler Smoke N Gas. Wheeler Smoke N Gas, a convenience store located
      19                in Mabton, is a Yakama Nation licensed business and sole proprietorship of
                        Ms. Wheeler, with sales primarily composed of fuel and tobacco products.
      20
                        Construction of Wheeler Smoke N Gas began in 2014, and the store opened
      21                in early 2015. King Mountain did not fund any of the construction or start-up
                        costs for Wheeler Smoke N Gas, and all transactions between the entities are
      22                at arms’ length.
      23

                                                                               B USH K ORNFELD           L LP
                DISCLOSURE STATEMENT FOR DEBTOR’S                                      LAW OFFICES
                PLAN OF REORGANIZATION – Page 14                                  601 Union St., Suite 5000
                                                                               Seattle, Washington 98101-2373
                                                                                  Telephone (206) 292-2110
                                                                                  Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11   Doc 155   Filed 12/31/20   Entered 12/31/20 14:06:27     Pg 14 of 29
        1             5. Wheeler’s Pawn Stars. Wheeler Pawn Stars is a Yakama Nation licensed sole
                         proprietorship owned by Mr. Wheeler. Wheeler Pawn Stars was founded in
        2
                         late 2013, and King Mountain financed a portion of the start-up costs.
        3                Wheeler Pawn Stars shall repay King Mountain for its Affiliate Receivable
                         over the course of the next four years.
        4
                      6. Wheeler Logging. Wheeler Logging was the first business founded by Trina
        5                and Delbert Wheeler. The business activities consisted primarily of
                         harvesting and hauling timber. As timber prices fell and the number of timber
        6
                         jobs on the Yakama Nation diminished, so did the amount of timber work the
        7                company performed. Wheeler Logging has not performed any timber work in
                         the last three years. Wheeler Logging no longer has any significant sources
        8                of revenue and, based on the timber market on the Yakama Nation
                         Reservation, it does not anticipate this to change in the near future.
        9
                      7. Wheeler Rock Products. Wheeler Rock Products is a Yakama Nation
      10
                         licensed LLC founded in 2015. King Mountain financed approximately 15-
      11                 20% of the start-up costs. Its business activities consist of mining sand and
                         gravel and selling gravel and concrete. Wheeler Rock Products has only
      12                 recently become profitable, and it shall repay King Mountain for its Affiliate
                         Receivable over the course of the next five years.
      13

      14
                      8. Wheeler Cattle. Wheeler Cattle is a licensed Yakama Nation entity but not a
                         separate entity from King Mountain for tax purposes. Wheeler Cattle moves
      15                 cattle to various parcels of land that King Mountain farms. Wages and
                         expenses are paid by King Mountain and recorded as an intercompany
      16                 payable. Amounts are repaid back to King Mountain as cattle is sold. Any
                         repayment of Wheeler Cattle’s respective Affiliate Payable is dependent is
      17
                         cattle sales.
      18
                E.    The Debtor’s Management
      19
                       Trina A. Wheeler, the Debtor’s 100% owner, is the Manager and President of the
      20
                Debtor. Truman J. Thompson, the Chief Executive Officer and Chief Financial Officer,
      21        is also the Vice President of the Debtor. Terryanna Blodgett is the Secretary of the
                Debtor. Ms. Wheeler and Ms. Blodgett do not draw a salary from the Debtor. Mr.
      22        Thompson’s current compensation for his full-time employment by the Debtor is
                $180,000 per year, plus quarterly bonuses of $12,500 awarded at the discretion of the
      23        Debtor’s Manager. Mr. Thompson’s compensation by the Debtor is commensurate
                                                                                B USH K ORNFELD            L LP
                DISCLOSURE STATEMENT FOR DEBTOR’S                                        LAW OFFICES
                PLAN OF REORGANIZATION – Page 15                                    601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155   Filed 12/31/20   Entered 12/31/20 14:06:27      Pg 15 of 29
        1       with other professionals possessing the education, experience and knowledge of the
                regulatory issues unique to the Debtor’s industry, and may be adjusted upward or
        2
                downward on an annual basis to reflect cost of living and then current market
        3       conditions.

        4       F.    The Debtor’s Employees
        5             The Debtor has more than 60 employees working in various positions across the
        6       Debtor’s farming, production, sales, distribution, and administrative operations (the
                “Employees”). All employees have been paid in full and will continue to be paid in full
        7       in accordance with their employment agreements.

        8       G.    The Debtor’s Regulatory Environment
        9
                       The Debtor is in a heavily regulated industry and must adhere to a myriad of
      10        regulations imposed under the MSA, the Escrow Statutes and state-specific
                complementary statutes, and federal regulations. The Debtor has been working to
      11        resolve its disputes with the TTB and State of New York and, prepetition, had entered
                into settlement agreements with the State of Indiana, State of South Carolina, FDA, and
      12
                USDA. The Debtor has been in compliance with the Escrow Statutes in the states in
      13        which it currently sells its products, and the Debtor does not anticipate any further
                regulatory issues.
      14
                H.    The Debtor’s Financial Statements
      15

      16              Attached to this Disclosure Statement are the following:
                            Exhibit A – The Debtor’s projections for 2020 through 2024
      17                    Exhibit B – The Debtor’s 2019 Financial Statements
                            Exhibit C – The Debtor’s 2018 Financial Statements
      18
                                          ARTICLE IV.
      19
                          SUMMARY OF PROPOSED PLAN OF REORGANIZATION
      20
                A.    Explanation of Impaired and Unimpaired Claims
      21
                      The term “Impaired” as used herein refers to those creditors to whom this
      22        Disclosure Statement (and the related Ballots and other materials delivered together
                herewith) are being furnished and who are entitled to accept or reject the Plan. The
      23

                                                                                B USH K ORNFELD           L LP
                DISCLOSURE STATEMENT FOR DEBTOR’S                                       LAW OFFICES
                PLAN OF REORGANIZATION – Page 16                                   601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                                                                                   Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155   Filed 12/31/20   Entered 12/31/20 14:06:27     Pg 16 of 29
        1       Claims in Classes 1–10 are impaired under the Plan, and the holders of Claims in such
                Classes are entitled to vote to accept or reject the Plan.
        2

        3              The term “Unimpaired” refers to those creditors or equity holders whose claims
                or interests remain unaltered by the reorganization effectuated by the Plan. Because of
        4       this favorable treatment, these creditors are conclusively deemed to have accepted the
                Plan. Accordingly, under Section 1126(f) of the Bankruptcy Code, it is not necessary
        5       to solicit acceptances from the holders of claims or interests in such classes. No
        6       Classes are Unimpaired under the Plan and thus, no Class is conclusively deemed to
                have accepted the Plan with voting.
        7
                B.    Classification of Claims and Interests
        8
                      1.     Unclassified Claims
        9
                      The Bankruptcy Code automatically entitles certain types of claims to specific
      10
                treatment. Such claims are not impaired and are not entitled to vote on the Plan.
      11        However, claimants holding such claims are entitled to object to the Plan, so long as the
                Plan’s treatment of such claims is inconsistent with the requirements of the Bankruptcy
      12        Code. Accordingly, the Debtor has not classified (i) Administrative Expense Claims,
                which are Allowed Claims for costs or expenses of the Chapter 11 Case that are
      13
                allowed under sections 503(b) and 507(a)(2) of the Bankruptcy Code, which will
      14        primarily be comprised of the allowed claims of Professional Persons, and amounts
                owed the US Trustee pursuant to 28 U.S.C. § 1930; or (ii) Priority Tax Claims, which
      15        unsecured income, employment, and other taxes described by 11 U.S.C. § 507(a)(8).
                The treatment of Unclassified Claims is specified in the Plan.
      16

      17              2.     Classified Claims and Equity Interests

      18                     Class 1: Secured Claim of Alcohol and Tobacco Tax & Trade Bureau
                             Class 2: Secured Claim of FIRST Insurance Funding
      19                     Class 3: Unsecured Claim of State of Indiana
                             Class 4: Unsecured Claim of State of South Carolina
      20
                             Class 5: Unsecured Claim of the U.S. Department of Agriculture
      21                     Class 6: Unsecured Claim of the U.S. Food & Drug Administration
                             Class 7: Administrative Convenience Claims
      22                     Class 8: General Unsecured Claims
                             Class 9: Affiliate Claims
      23                     Class 10: Equity Interests
                                                                                 B USH K ORNFELD           L LP
                DISCLOSURE STATEMENT FOR DEBTOR’S                                        LAW OFFICES
                PLAN OF REORGANIZATION – Page 17                                    601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155    Filed 12/31/20   Entered 12/31/20 14:06:27     Pg 17 of 29
        1
                C.    Treatment of Classified Claims and Equity Interests.
        2

        3              As detailed in the Plan, each Allowed Claim in Classes 1–8 will be paid in full,
                with interest accruing at the rate specified in the Plan, if any, from income generated
        4       from the Debtor’s business operations and from the proceeds of its Escrow Accounts,
                as specified in the Plan. The Holder(s) of the Equity Interests shall retain their interests
        5       following Confirmation and will continue to own, manage and operate the Debtor and
        6       its property. YOU ARE ENCOURAGED TO REVIEW THE TREATMENT OF
                YOUR CLAIM UNDER THE PLAN WITH CARE.
        7
                                           ARTICLE V.
        8                   EXECUTORY CONTRACTS AND UNEXPIRED LEASES
        9              The Plan constitutes a motion by the Debtor to authorize the Debtor to assume or
                reject, in its discretion, all executory contracts and unexpired leases of the Debtor
      10
                except for those assumed or rejected prior to the date of the Confirmation Order.
      11        Assumption by the Debtor of an executory contract or unexpired lease means that the
                Debtor has elected to continue to perform the obligations under such contract or lease,
      12        and to cure defaults of the type that must be cured under the Bankruptcy Code, if any.
                Pursuant to the Plan, each rejected agreement shall be deemed rejected as of the
      13
                Effective Date.
      14
                                                    ARTICLE VI.
      15                                        TAX CONSEQUENCES

      16               The federal income tax consequences of the implementation of the Plan to a
                Holder of a Claim will depend, among other things, on (a) whether its Claim constitutes
      17        a debt or security for federal income tax purposes, (b) whether the Holder of the Claim
                receives consideration in more than one tax year, (c) whether the Holder of the Claim is
      18        a resident of the United States, (d) whether all of the consideration by the Holder of the
      19
                Claim is deemed received by that Holder of the Claim as part of an integrated
                transaction, (e) whether the Holder of the Claim reports income using the accrual or
      20        cash method of accounting, and (f) whether the Holder of the Claim has previously
                taken a bad debt deduction or worthless security deduction with respect to the Claim.
      21
                      The Debtor anticipates that the tax consequences of the Plan to the Debtor will
      22
                have no effect on its ability to consummate the Plan. Because the Debtor is an S Corp,
      23

                                                                                   B USH K ORNFELD           L LP
                DISCLOSURE STATEMENT FOR DEBTOR’S                                          LAW OFFICES
                PLAN OF REORGANIZATION – Page 18                                      601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11     Doc 155    Filed 12/31/20   Entered 12/31/20 14:06:27      Pg 18 of 29
        1       any tax consequences arising from implementation of the Plan will flow through to its
                owner and sole shareholder and will not be payable by the Debtor.
        2

        3       CIRCULAR 230 DISCLAIMER: TO ENSURE COMPLIANCE WITH
                REQUIREMENTS IMPOSED BY THE INTERNAL REVENUE SERVICE, WE
        4       INFORM YOU THAT (A) ANY U.S. FEDERAL TAX INFORMATION
                CONTAINED IN THIS COMMUNICATION (INCLUDING ANY ATTACHMENTS)
        5       IS NOT INTENDED OR WRITTEN TO BE USED OR RELIED UPON, AND
        6       CANNOT BE USED OR RELIED UPON, FOR THE PURPOSE OF (1) AVOIDING
                TAX-RELATED PENALTIES UNDER THE INTERNAL REVENUE CODE OF
        7       1986, AS AMENDED, OR (2) PROMOTING, MARKETING OR RECOMMENDING
                TO ANOTHER RPARTY ANY TRANSACTION OR TAX MATTER(S)
        8       ADDRESSED HEREIN, AND (B) THIS DISCUSSION WAS WRITTEN IN
                CONNECTION WITH THE DEBTORS’ SOLICITING ACCEPTANCE OF THE
        9
                PLAN THROUGH THIS DISCLOSURE STATEMENT.
      10
                                                  ARTICLE VII.
      11                                     LIQUIDATION ANALYSIS

      12                The Bankruptcy Code requires that a creditor with a right to vote accept the Plan,
                or, alternately, that the creditor receive under the Plan at least as much as it would
      13        receive if the debtor’s assets were liquidated in and the proceeds distributed under a
                Chapter 7 liquidation. This is generally known as the “best interests” test. As set forth
      14
                below, the Debtor believes that the Plan satisfies the standard.
      15
                       To apply the test, the Debtor’s assets are valued in the context of a distressed
      16        liquidation in a Chapter 7 case by a Chapter 7 trustee appointed by the Bankruptcy
                Court. The estimated values take into account the costs and expenses of the liquidation,
      17        and such additional administrative and priority claims that may result from conversion
      18        of the case to a Chapter 7 for the purpose of liquidation. Net liquidation proceeds
                would be paid to general unsecured creditors only to the extent funds are available after
      19        secured creditors have been paid the full value of their collateral and priority creditors
                receive full payment on their claims.
      20
                       In this case, the asserted secured claim of the TTB far exceeds the value of the
      21
                Debtor’s assets, even including the value of the Escrow Funds. On information and
      22        belief, and based on liquidations of similar qualified escrow accounts of NPM
                bankruptcy debtors, the Debtor projects a liquidation of the Debtor’s reversionary rights
      23        in the funds in the Escrow Accounts would likely yield approximately $0.14 on the

                                                                                 B USH K ORNFELD            L LP
                DISCLOSURE STATEMENT FOR DEBTOR’S                                         LAW OFFICES
                PLAN OF REORGANIZATION – Page 19                                     601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155    Filed 12/31/20   Entered 12/31/20 14:06:27      Pg 19 of 29
        1       dollar. In this case, that would translate into a total return to TTB of less than $10
                million on its $75 million claim. The TTB would also assert that its lien encumbers the
        2
                balance of the Debtor’s assets, the proceeds from the liquidation of which would also
        3       be payable to the TTB. In that event, the TTB would receive payment on only a
                fraction of this claim, and all other creditors would receive no distributions whatsoever.
        4       In contrast, the Plan provides that all creditors (other than the Class 9 Claims of
                Affiliates) will be paid 100% of their Allowed Claims. The Plan provides a much more
        5       favorable alternative for creditors and therefore satisfies the best interests of creditors
        6       test.

        7                                          ARTICLE VIII.
                                                   RISK FACTORS
        8
                       Distributions to Holders of Allowed Claims contemplated under the Plan are
        9       contingent upon assumptions, some or all of which could fail to materialize and
                preclude the Plan from becoming effective or reduce anticipated distributions. Most
      10
                important, however, is that the Plan is subject to approval by the various classes of
      11        creditors entitled to vote on the Plan pursuant to the Bankruptcy Code and to
                confirmation of the Plan by the Bankruptcy Court. No assurance can be given that the
      12        Plan will be accepted by the requisite number and amount of creditors or confirmed by
                the court.
      13
                                                 ARTICLE IX.
      14                                  CONFIRMATION OF THE PLAN
      15        A.    Voting Procedures
      16
                       A ballot to be used for voting your acceptance or rejection of the Plan of
      17        Reorganization is being mailed to you together with this Disclosure Statement and
                Plan. Holders of claims should read the instructions carefully, complete, date and sign
      18        the ballot, and transmit it in the envelope enclosed. IN ORDER TO BE COUNTED,
                YOUR BALLOT MUST BE RECEIVED AT THE INDICATED ADDRESS BY THE
      19
                TIME PROVIDED ON THE BALLOT. FAILURE TO VOTE OR A VOTE TO
      20        REJECT THE PLAN WILL NOT AFFECT THE TREATMENT TO BE ACCORDED
                A CLAIM OR INTEREST IF THE PLAN NEVERTHELESS IS CONFIRMED.
      21
                       If more than one-half in number of claimants voting and at least two-thirds in
      22
                amount of the allowed claims of such claimants in each class of claims vote to accept
      23        the Plan, such classes will be deemed to have accepted the Plan. For purposes of

                                                                                  B USH K ORNFELD            L LP
                DISCLOSURE STATEMENT FOR DEBTOR’S                                          LAW OFFICES
                PLAN OF REORGANIZATION – Page 20                                      601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155    Filed 12/31/20   Entered 12/31/20 14:06:27       Pg 20 of 29
        1       determining whether a class of claims has accepted or rejected the Plan, only the votes
                of those who have timely returned their ballots will be considered.
        2

        3       B.    Hearing on Confirmation

        4              The hearing on confirmation of the Plan will be set before the Honorable
                Whitman L. Holt, United States Bankruptcy Judge, in U.S. Bankruptcy Court for the
        5       Eastern District of Washington in Yakima. Notice of the time and date of that hearing
        6       will be provided. The Bankruptcy Court shall confirm the Plan at that hearing only if
                certain requirements, as set forth in § 1129 of the Bankruptcy Code, are satisfied.
        7
                C.    Feasibility
        8
                       The Debtor must also establish that confirmation of the Plan is not likely to be
        9
                followed by the Debtor’s liquidation, or the need for further financial reorganization.
      10        For purposes of determining whether the Plan meets this requirement, the Debtor, along
                with its professionals, analyzed the future prospects of the Debtor and its ability to meet
      11        its obligations under the Plan and have prepared projections (the “Projections”) for the
                certain Plan periods. The Projections, and the significant assumptions upon which they
      12
                are based, are attached as Exhibit A to this Disclosure Statement. Based on the
      13        Projections, the Debtor believes that Confirmation is not likely to be followed by the
                liquidation or further financial reorganization of the Debtor. To the extent necessary,
      14        the Debtor will present additional evidence at the hearing on Confirmation in support of
                such a finding.
      15

      16             THE PROJECTIONS ARE BASED UPON A NUMBER OF SIGNIFICANT
                ASSUMPTIONS INCLUDING, BUT NOT LIMITED TO, RECENT HISTORICAL
      17        OPERATING RESULTS AND THE TERMS OF THE PLAN OF
                REORGANIZATION ON FILE AS OF THE DATE OF THIS DISCLOSURE
      18        STATEMENT. ACTUAL OPERATING RESULTS AND VALUES MAY VARY
                SIGNIFICANTLY FROM THESE PROJECTIONS. THE PROJECTIONS WERE
      19
                NOT PREPARED WITH A VIEW TOWARD COMPLYING WITH THE
      20        GUIDELINES FOR PROSPECTIVE FINANCIAL STATEMENTS PUBLISHED BY
                THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS. NO
      21        INDEPENDENT AUDITOR HAS COMPILED OR EXAMINED THE
                ACCOMPANYING PROSPECTIVE FINANCIAL INFORMATION TO
      22
                DETERMINE THE REASONABLENESS THEREOF AND, ACCORDINGLY, HAS
      23        NOT EXPRESSED AN OPINION OR ANY OTHER FORM OF ASSURANCE

                                                                                  B USH K ORNFELD           L LP
                DISCLOSURE STATEMENT FOR DEBTOR’S                                         LAW OFFICES
                PLAN OF REORGANIZATION – Page 21                                     601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155    Filed 12/31/20   Entered 12/31/20 14:06:27      Pg 21 of 29
        1       WITH RESPECT THERETO. THE PROJECTIONS MADE BY THE DEBTOR
                CONSTITUTES A FORWARD-LOOKING STATEMENT AS DEFINED IN 15
        2
                U.S.C. § 78u-5, AND ARE BASED UPON DATA AVAILABLE AS OF THE DATE
        3       OF THIS DISCLOSURE STATEMENT TO THE DEBTOR. IMPORTANT
                FACTORS THAT COULD CAUSE ACTUAL RESULTS TO DIFFER
        4       MATERIALLY FROM THOSE IN THE PROJECTIONS INCLUDE, BUT ARE NOT
                LIMITED TO, THE ACCURACY OF THE DATA THAT FORM THE BASIS FOR
        5       THE PROJECTIONS AND THE GENERAL ECONOMIC CONDITIONS THAT
        6       MAY EXIST AT THAT TIME.

        7           THE DEBTOR DOES NOT, AS A MATTER OF COURSE, PUBLISH
                PROJECTIONS OF ITS ANTICIPATED FINANCIAL POSITION, RESULTS OF
        8       OPERATIONS OR CASH FLOWS. ACCORDINGLY, THE DEBTOR DOES NOT
                INTEND TO AND DISCLAIMS ANY OBLIGATION TO (A) FURNISH UPDATED
        9
                PROJECTIONS TO HOLDERS OF ALLOWED CLAIMS OR EQUITY INTERESTS
      10        PRIOR TO THE EFFECTIVE DATE OR TO ANY OTHER PARTY AFTER THE
                EFFECTIVE DATE OR (B) OTHERWISE MAKE SUCH UPDATED
      11        INFORMATION PUBLICLY AVAILABLE.
      12
                D.    Treatment of Dissenting Classes of Creditors
      13
                       The Bankruptcy Code requires the Bankruptcy Court to find that the Plan does
      14        not discriminate unfairly, and is fair and equitable, with respect to each class of claims
                or interests that is impaired under, and has not accepted, the Plan. Upon such a finding,
      15        the Bankruptcy Court may confirm the Plan despite the objections of a dissenting class.
      16        The Debtor has requested that the Court confirm the Plan even if creditors holding
                claims in impaired classes do not accept the Plan.
      17
                E.     Effect of Confirmation of the Plan
      18
                       Confirmation of the Plan shall operate on the Effective Date as a discharge of the
      19
                Debtor from all claims and indebtedness that arose before the Effective Date, except for
      20        those unclassified claims that the Debtor agrees to pay as a continuing obligation. All
                such discharged claims and indebtedness shall be satisfied by the cash payment or other
      21        consideration provided under the Plan. Upon Confirmation, all property of the Debtor
                shall be free and clear of all claims and interests of creditors, except as otherwise
      22        provided in the Plan or the order of the Bankruptcy Court confirming the Plan. The
      23
                Reorganized Debtor shall be vested with all assets of the Debtor. The provisions of the
                Plan shall bind the Debtor and all other parties in interest, including any creditor of the
                                                                                  B USH K ORNFELD            L LP
                DISCLOSURE STATEMENT FOR DEBTOR’S                                          LAW OFFICES
                PLAN OF REORGANIZATION – Page 22                                      601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155    Filed 12/31/20   Entered 12/31/20 14:06:27       Pg 22 of 29
        1       Debtor, whether or not such creditor is impaired under the Plan and whether or not such
                creditor has accepted the Plan.
        2

        3       F.    Consequences of the Failure to Confirm the Plan

        4             In the event the Court declines to confirm the Debtor’s Plan, a liquidation might
                ultimately result, either through a revised Plan under Chapter 11 or conversion of this
        5       Chapter 11 case to a bankruptcy under Chapter 7 of the Bankruptcy Code.
        6
                      RESPECTFULLY SUBMITTED this 31st day of December, 2020.
        7
                                                KING MOUNTAIN TOBACCO COMPANY, INC.
        8

        9                                           /s/ Truman J. Thompson
                                                By: Truman J. Thompson
      10                                        Its Chief Executive Officer and
                                                    Corporate Vice President
      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

                                                                                  B USH K ORNFELD           L LP
                DISCLOSURE STATEMENT FOR DEBTOR’S                                         LAW OFFICES
                PLAN OF REORGANIZATION – Page 23                                     601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
dm31et01y1
             20-01808-WLH11    Doc 155   Filed 12/31/20   Entered 12/31/20 14:06:27       Pg 23 of 29
                           EXHIBIT A




20-01808-WLH11   Doc 155   Filed 12/31/20   Entered 12/31/20 14:06:27   Pg 24 of 29
                       (TO BE PROVIDED)




20-01808-WLH11   Doc 155   Filed 12/31/20   Entered 12/31/20 14:06:27   Pg 25 of 29
                           EXHIBIT B




20-01808-WLH11   Doc 155   Filed 12/31/20   Entered 12/31/20 14:06:27   Pg 26 of 29
                       (TO BE PROVIDED)




20-01808-WLH11   Doc 155   Filed 12/31/20   Entered 12/31/20 14:06:27   Pg 27 of 29
                           EXHIBIT C




20-01808-WLH11   Doc 155   Filed 12/31/20   Entered 12/31/20 14:06:27   Pg 28 of 29
                       (TO BE PROVIDED)




20-01808-WLH11   Doc 155   Filed 12/31/20   Entered 12/31/20 14:06:27   Pg 29 of 29
